Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the amendment filed 8/15/2022, is a final office action.

Response to Amendment and Arguments
2.	Claims 1, 10 and 19 are amended to add additional features and remove previous features to overcome the previous rejections to the claims. The newly added features are address in the rejections stated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 19, 23, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the plurality of subbands" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claims 23, 26 and 27 are rejected due to dependence on claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 8, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chini et al (US 2017/0134215) in view of Harris et al (US 2017/0034507) in view of Aytur et al (US 2007/0280366) further in view of Basile et al (US 2013/0290791).
	Regarding claim 1, Chini discloses an apparatus (Figure 2 and figure 5 show the apparatus.) for detecting and locating a fault in a cable network (Paragraph 0055: the estimated high resolution impulse response can be compared to conditions that are characteristic to the above mentioned faults or degradation to determine whether a specific fault or degradation exists.), the apparatus comprising: 
a channel estimator for performing channel estimation to obtain a time domain channel response on an echo channel (Paragraph 0049: the PHY device obtains samples of the echo component of the transmitted data or training data received over the communication link. After the samples are obtained, the samples are used to produce an estimated impulse response of the channel over which the echo component is received. Paragraph 0036: The echo of the data or training signals is gathered by the echo canceller 314 as a series of time domain samples produced by the ADC 312. The impulse response and filter coefficients are then formed based on these samples.); and 
a processor for analyzing the time domain channel response to determine whether there is any change from a previously obtained time domain channel response on the echo channel and estimating a location of a fault in the cable network based on the time domain channel response if there is a change above an echo channel threshold from the previously obtained time domain channel response (paragraph 0055: a stored impulse response of the channel over which the echo component is received under normal operations, without any fault or deterioration, can be compared to the estimated high resolution impulse response to detect a fault or deterioration condition. The estimated high resolution impulse response can be compared to conditions that are characteristic to the above mentioned faults or degradation to determine whether a specific fault or degradation exists. When a subsequent measurement from the stored impulse response detects a difference from this normal, faultless operation, a change above an echo channel threshold has been detected.). 
Chini discloses wherein the apparatus is a cable modem (Paragraph 0062: Computer systems may also include a communication interface 520. Examples of the interface may include a modem. These signals are provided to communication interface 520 via communication path 522. Communication path 522 carriers signals and may be implemented using a cable.).
Chini does not disclose wherein calibration is performed to determine a reference latency for a reflection occurred inside the cable modem, wherein the processor estimates the location of the fault based on the reference latency and wherein when the analyzing the time domain channel response, the processor is configured to: identify a new peak indicating a new reflection at a point of a cable damage or a fault; and provide an indication of the time that it takes for an incident wave to be reflected and returned to the apparatus. Harris discloses a distance to fault measurements in cable TV networks. Harris discloses defects that may be particularly hard to locate include set screws inside housings as well as rodent chews, crushed, kinked or pinched cables, opens, shorts or partials in the cable in paragraph 0006. Harris continues, defects like this may be located using time domain reflectometry, which may include launching a short pulse into the cable and detecting reflections from the location of the impedance change, with the time delay between the transmission and the reflection indicating the distance to the fault. Paragraph 0006 further discloses this service may require customers be disconnected during measurements so that strong TDR pulses do not interfere with the downstream TV signals. Therefore, these measurements would be best taken care of during calibration time when user equipment is being set up or under maintenance. Harris also discloses in-service location of faults in a cable TV network using time domain reflectometry (TDR) with chirped pulses in paragraph 0038. These in-service locating of faults would take place after an initial calibration. Harris further discloses applicable equipment used in the system includes cable modems (paragraph 0003). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Harris into the method and apparatus of Chini. Utilizing well known methods of detecting faults in-service and during calibration allow the system to operate efficiently and effectively. Utilizing common techniques also reduce the cost of operating the system. Additional rationales such as combining prior art elements according to known methods and simple substitution of one known element for another to obtain predictable result could also be applied as well.
The combination of Chini and Harris does not disclose the channel estimation is  performed in the frequency domain. Aytur discloses a method for determining an initial channel estimate as stated in claim 11. Aytur discloses determining an initial channel estimate in the frequency domain separately for signals received over a plurality of subbands and then transforming the frequency domain initial channel estimate to the time domain (Claim 11). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to determine the channel estimation in the frequency domain separately for signals received over a plurality of subbands and the conversion to the time domain to allow for the processing of the channel estimates as taught by Aytur into the method and apparatus of the combination of Chini and Harris. The processing of the signals will remove unwanted signal components of the signal and improve the efficiency of the apparatus and method.
The combination of Chini, Harris and Aytur does not disclose the distance to the fault being determined using an analysis of one or more pre-equalization coefficients that are controlled by a cable modem termination system (CMTS).
Basile discloses a method of mapping faults in a physical network. Paragraph 0081 discloses upstream filter coefficient ratio, which can be referred to as an equalization power ratio (EPR), can be used in detecting the presence of faults in a cable network. Thus, the presence of a fault on the network is detected based on a determination of how much energy is needed in a cable modem for equalization correction of upstream communication. The physical location of the fault is then estimated (paragraph 0082). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Basile into the apparatus of the combination of Chini, Harris and Aytur to allow a more accurate determination of the presence and location of a fault to take place, improving the efficiency of the system.
Regarding claim 8, the combination discloses wherein the cable network operates on a full duplex mode (Chini: paragraph 0003: the hybrid 306 enables signals to be transmitted and received over the UTP cable by the PHY device to be separated to allow full duplex communication.).
Regarding claim 9, Chini discloses an echo canceller for performing echo cancellation based on the channel estimation (Paragraph 0036: The echo of the data or training signals is gathered by the echo canceller 314 as a series of time domain samples produced by the ADC 312. The impulse response and filter coefficients are then formed based on these samples.).
Regarding claim 21, the combination discloses wherein the change above the echo channel threshold includes a peak in one or more echo channel coefficients (Chini: paragraph 0055: a stored impulse response of the channel over which the echo component is received under normal operations, without any fault or deterioration, can be compared to the estimated high resolution impulse response to detect a fault or deterioration condition. When a subsequent measurement from the stored impulse response detects a difference from this normal, faultless operation and detects the fault, a change above an echo channel threshold has been detected. Those determinations of the difference includes a peak in filter coefficients since the channel response coefficients will be higher or lower than the values of the normal faultless operation. Paragraph 0036 discloses the filter for estimating the channel over which the echo is received, form a set of coefficient for the filter then generate a replica of the echo component using the filter. The echo replica is then subtracted from the received signal.).

5.	Claims 10, 17, 18, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chini et al (US 2017/0134215) in view of Harris et al (US 2017/0034507).

Regarding claim 10, Chini discloses a method for detecting and locating a fault in a cable network (Paragraph 0055: the estimated high resolution impulse response can be compared to conditions that are characteristic to the above mentioned faults or degradation to determine whether a specific fault or degradation exists.), the method comprising: 
performing channel estimation to obtain a time domain channel response on an echo channel (Paragraph 0049: the PHY device obtains samples of the echo component of the transmitted data or training data received over the communication link. After the samples are obtained, the samples are used to produce an estimated impulse response of the channel over which the echo component is received. Paragraph 0036: The echo of the data or training signals is gathered by the echo canceller 314 as a series of time domain samples produced by the ADC 312. The impulse response and filter coefficients are then formed based on these samples.); 
analyzing the time domain channel response to determine whether there is any change in the echo channel (Paragraph 0049: the PHY device obtains samples of the echo component of the transmitted data or training data received over the communication link. After the samples are obtained, the samples are used to produce an estimated impulse response of the channel over which the echo component is received. Paragraph 0036: The echo of the data or training signals is gathered by the echo canceller 314 as a series of time domain samples produced by the ADC 312. The impulse response and filter coefficients are then formed based on these samples.); and 
estimating a location of a fault in the cable network based on the time domain channel response if it is determined that there is a change above an echo channel threshold from the previously obtained time domain channel response, wherein a change below the echo channel threshold in the echo channel is indicative of the fault being within a proximity range of a cable modem (paragraph 0055: a stored impulse response of the channel over which the echo component is received under normal operations, without any fault or deterioration, can be compared to the estimated high resolution impulse response to detect a fault or deterioration condition. The estimated high resolution impulse response can be compared to conditions that are characteristic to the above mentioned faults or degradation to determine whether a specific fault or degradation exists. When a subsequent measurement from the stored impulse response detects a difference from this normal, faultless operation, a change above an echo channel threshold has been detected. Paragraph 0054, the high resolution impulse response can be analyzed to determine whether the cable is shorted at any section of the link and the location of the short. Paragraph 0046 disclose the echo analysis can be used to provide the fault location of the shielding cables. The comparison to a threshold will determine the location of the fault. The detected faults will be within a proximity range of the cable modem. ).
Chini discloses wherein the channel estimation and estimating the location of the fault are performed at a cable modem (Paragraph 0062: Computer systems may also include a communication interface 520. Examples of the interface may include a modem. These signals are provided to communication interface 520 via communication path 522. Communication path 522 carriers signals and may be implemented using a cable.).
Chini does not disclose wherein calibration is performed to determine a reference latency for a reflection occurred inside the cable modem, wherein the processor estimates the location of the fault based on the reference latency and wherein when the analyzing the time domain channel response, the processor is configured to: identify a new peak indicating a new reflection at a point of a cable damage or a fault; and provide an indication of the time that it takes for an incident wave to be reflected and returned to the apparatus. Harris discloses a distance to fault measurements in cable TV networks. Harris discloses defects that may be particularly hard to locate include set screws inside housings as well as rodent chews, crushed, kinked or pinched cables, opens, shorts or partials in the cable in paragraph 0006. Harris continues, defects like this may be located using time domain reflectometry, which may include launching a short pulse into the cable and detecting reflections from the location of the impedance change, with the time delay between the transmission and the reflection indicating the distance to the fault. Paragraph 0006 further discloses this service may require customers be disconnected during measurements so that strong TDR pulses do not interfere with the downstream TV signals. Therefore, these measurements would be best taken care of during calibration time when user equipment is being set up or under maintenance. Harris also discloses in-service location of faults in a cable TV network using time domain reflectometry (TDR) with chirped pulses in paragraph 0038. These in-service locating of faults would take place after an initial calibration. Harris further discloses applicable equipment used in the system includes cable modems (paragraph 0003). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Harris into the method and apparatus of Chini. Utilizing well known methods of detecting faults in-service and during calibration allow the system to operate efficiently and effectively. Utilizing common techniques also reduce the cost of operating the system. Additional rationales such as combining prior art elements according to known methods and simple substitution of one known element for another to obtain predictable result could also be applied as well.
Regarding claim 17, the combination discloses wherein the cable network operates on a full duplex mode (Chini: Paragraph 0062: Computer systems may also include a communication interface 520. Examples of the interface may include a modem. These signals are provided to communication interface 520 via communication path 522. Communication path 522 carriers signals and may be implemented using a cable. paragraph 0003: the hybrid 306 enables signals to be transmitted and received over the UTP cable by the PHY device to be separated to allow full duplex communication.).
Regarding claim 18, Chini discloses further comprising: performing echo cancellation based on the channel estimation (Paragraph 0036: The echo of the data or training signals is gathered by the echo canceller 314 as a series of time domain samples produced by the ADC 312. The impulse response and filter coefficients are then formed based on these samples.).
Regarding claim 22, the combination discloses wherein the change above the echo channel threshold includes a peak in one or more echo channel coefficients (Chini: paragraph 0055: a stored impulse response of the channel over which the echo component is received under normal operations, without any fault or deterioration, can be compared to the estimated high resolution impulse response to detect a fault or deterioration condition. When a subsequent measurement from the stored impulse response detects a difference from this normal, faultless operation and detects the fault, a change above an echo channel threshold has been detected. Those determinations of the difference includes a peak in filter coefficients since the channel response coefficients will be higher or lower than the values of the normal faultless operation. Paragraph 0036 discloses the filter for estimating the channel over which the echo is received, form a set of coefficient for the filter then generate a replica of the echo component using the filter. The echo replica is then subtracted from the received signal.).
Regarding claim 25, the combination discloses wherein location of the fault includes a distance to the fault. Chini discloses detecting and locating faults as stated in paragraphs 0046 and 0054. Harris discloses a distance to fault measurements in cable TV networks (title).

6.	Claims 19, 23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chini et al (US 2017/0134215) in view of Harris et al (US 2017/0034507) further in view of Franchet et al (US 2014/0316726).
Regarding claim 19, Chini discloses a non-transitory computer-readable storage medium (paragraph 0063: The term computer readable medium is used to refer to tangible storage medium.) for detecting and locating a fault in a cable network (Paragraph 0055: the estimated high resolution impulse response can be compared to conditions that are characteristic to the above mentioned faults or degradation to determine whether a specific fault or degradation exists.), the storage medium comprising: 
a code for performing channel estimation to obtain a time domain channel response on an echo channel of a cable modem (Paragraph 0049: the PHY device obtains samples of the echo component of the transmitted data or training data received over the communication link. After the samples are obtained, the samples are used to produce an estimated impulse response of the channel over which the echo component is received. Paragraph 0036: The echo of the data or training signals is gathered by the echo canceller 314 as a series of time domain samples produced by the ADC 312. The impulse response and filter coefficients are then formed based on these samples.); and 
a code for analyzing the time domain channel response to determine whether there is any change from a previously obtained time domain channel response on the echo channel, and estimating a location of a fault in the cable network based on the time domain channel response if there is a change above an echo channel threshold from the previously obtained time domain channel response (paragraph 0055: a stored impulse response of the channel over which the echo component is received under normal operations, without any fault or deterioration, can be compared to the estimated high resolution impulse response to detect a fault or deterioration condition. The estimated high resolution impulse response can be compared to conditions that are characteristic to the above mentioned faults or degradation to determine whether a specific fault or degradation exists. When a subsequent measurement from the stored impulse response detects a difference from this normal, faultless operation, a change above an echo channel threshold has been detected.).
Chini discloses wherein the apparatus is a cable modem (Paragraph 0062: Computer systems may also include a communication interface 520. Examples of the interface may include a modem. These signals are provided to communication interface 520 via communication path 522. Communication path 522 carriers signals and may be implemented using a cable.).
Chini does not disclose wherein calibration is performed to determine a reference latency for a reflection occurred inside the cable modem, wherein the processor estimates the location of the fault based on the reference latency and wherein when the analyzing the time domain channel response, the processor is configured to: identify a new peak indicating a new reflection at a point of a cable damage or a fault; and provide an indication of the time that it takes for an incident wave to be reflected and returned to the apparatus. Harris discloses a distance to fault measurements in cable TV networks. Harris discloses defects that may be particularly hard to locate include set screws inside housings as well as rodent chews, crushed, kinked or pinched cables, opens, shorts or partials in the cable in paragraph 0006. Harris continues, defects like this may be located using time domain reflectometry, which may include launching a short pulse into the cable and detecting reflections from the location of the impedance change, with the time delay between the transmission and the reflection indicating the distance to the fault. Paragraph 0006 further discloses this service may require customers be disconnected during measurements so that strong TDR pulses do not interfere with the downstream TV signals. Therefore, these measurements would be best taken care of during calibration time when user equipment is being set up or under maintenance. Harris also discloses in-service location of faults in a cable TV network using time domain reflectometry (TDR) with chirped pulses in paragraph 0038. These in-service locating of faults would take place after an initial calibration. Harris further discloses applicable equipment used in the system includes cable modems (paragraph 0003). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Harris into the method and apparatus of Chini. Utilizing well known methods of detecting faults in-service and during calibration allow the system to operate efficiently and effectively. Utilizing common techniques also reduce the cost of operating the system. Additional rationales such as combining prior art elements according to known methods and simple substitution of one known element for another to obtain predictable result could also be applied as well.
The combination of Chini and Harris does not disclose code for simultaneously determining a second fault in the cable network in view of at least one sub band of a plurality of sub-bands.
Franchet discloses reflectometry method for detecting soft faults in an electric cable (title). Franchet discloses detecting a plurality of faults in the method described in the abstract. The type of faults are described in paragraph 0006. Paragraph 0064 discloses detecting a one or a plurality of faults. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of detecting all the faults that are present in the cable as taught by Franchet into the combination of Chini and Harris so that all of the faults can be repaired. This will remove the faults and the corresponding interference from the system. 
Regarding claim 23, the combination discloses wherein the change above the echo channel threshold includes a peak in one or more echo channel coefficients (Chini: paragraph 0055: a stored impulse response of the channel over which the echo component is received under normal operations, without any fault or deterioration, can be compared to the estimated high resolution impulse response to detect a fault or deterioration condition. When a subsequent measurement from the stored impulse response detects a difference from this normal, faultless operation and detects the fault, a change above an echo channel threshold has been detected. Those determinations of the difference includes a peak in filter coefficients since the channel response coefficients will be higher or lower than the values of the normal faultless operation. Paragraph 0036 discloses the filter for estimating the channel over which the echo is received, form a set of coefficient for the filter then generate a replica of the echo component using the filter. The echo replica is then subtracted from the received signal.).
Regarding claim 26, the combination discloses wherein location of the fault includes a distance to the fault. Chini discloses detecting and locating faults as stated in paragraphs 0046 and 0054. Harris discloses a distance to fault measurements in cable TV networks (title).
Regarding claim 27, the combination discloses wherein the second fault in the cable network is determined based on a second peak in the one or more echo channel coefficients (Franchet: Paragraph 0064: detecting a one or a plurality of faults. Chini: paragraph 0055: a stored impulse response of the channel over which the echo component is received under normal operations, without any fault or deterioration, can be compared to the estimated high resolution impulse response to detect a fault or deterioration condition. When a subsequent measurement from the stored impulse response detects a difference from this normal, faultless operation and detects the fault, a change above an echo channel threshold has been detected. Those determinations of the difference includes a peak in filter coefficients since the channel response coefficients will be higher or lower than the values of the normal faultless operation. Paragraph 0036 discloses the filter for estimating the channel over which the echo is received, form a set of coefficient for the filter then generate a replica of the echo component using the filter. The echo replica is then subtracted from the received signal. The method of detecting the first fault can be used to detect all of the faults.).

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chini et al (US 2017/0134215) in view of Harris et al (US 2017/0034507) in view of Aytur et al (US 2007/0280366) in view of Basile et al (US 2013/0290791) further in view of Zhang (US 2013/0272343).
	Regarding claim 3, the combination of Chini, Harris, Aytur and Basile discloses the method and apparatus as stated above. Chini discloses previously obtaining time domain channel response as stated above. The combination does not disclose the previously obtained time domain channel response is an averaged value over a predetermined period of time. Zhang discloses a method and apparatus for channel estimation. Zhang discloses obtaining a channel estimation response and receiving channel estimation responses with a time domain channel data storage unit. Zhang further discloses averaging them to obtaining a noise reduced channel estimation response. This information is recited in the abstract. By averaging a channel estimation response with previously obtained channel estimation responses that are stored in a data storage unit, the noise present in a single channel estimation response will be reduced. The time of the obtained and stored channel estimation responses will encompass a predetermined period of time. For these reasons, it would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate the teaching of Zhang, of averaging the channel estimate responses to reduce noise, into the method and apparatus of the combination of Chini, Harris, Aytur and Basile. 

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chini et al (US 2017/0134215) in view of Harris et al (US 2017/0034507) further in view of Zhang (US 2013/0272343).
	Regarding claim 12, the combination of Chini and Harris discloses the method and apparatus as stated above. Chini discloses previously obtaining time domain channel response as stated above. The combination does not disclose the previously obtained time domain channel response is an averaged value over a predetermined period of time. Zhang discloses a method and apparatus for channel estimation. Zhang discloses obtaining a channel estimation response and receiving channel estimation responses with a time domain channel data storage unit. Zhang further discloses averaging them to obtaining a noise reduced channel estimation response. This information is recited in the abstract. By averaging a channel estimation response with previously obtained channel estimation responses that are stored in a data storage unit, the noise present in a single channel estimation response will be reduced. The time of the obtained and stored channel estimation responses will encompass a predetermined period of time. For these reasons, it would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate the teaching of Zhang, of averaging the channel estimate responses to reduce noise, into the method and apparatus of the combination of Chini and Harris. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        9/2/2022